   Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 1 of 16 PageID #:632



                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 CATALINA HOLDINGS (BERMUDA)
 LIMITED,

              Petitioner,

         v.                                         No. 18 CV 5642

 JENNIFER HAMMER, DIRECTOR OF                       Judge Manish S. Shah
 INSURANCE OF THE STATE OF ILLINOIS,
 AS LIQUIDATOR OF LEGION INDEMNITY
 COMPANY,

              Respondent.


                        MEMORANDUM OPINION AND ORDER

      Alea Group Limited provided reinsurance to Legion Indemnity Company.

Shortly after the terms of their agreements ended, Legion entered liquidation

proceedings and the respondent (the Director of Insurance of the State of Illinois) was

appointed as liquidator. Petitioner Catalina Holdings (Bermuda) Limited bought

Alea. Many years later, the Director sent Catalina an offer to settle an outstanding

balance that she said had resulted from claims ceded under the original agreements

between Alea and Legion. When Catalina refused to pay, the Director initiated

arbitration, citing arbitration clauses in the old reinsurance agreements. Catalina

filed counterclaims before the arbitrators for unpaid premiums and attorney’s fees,

and the panel ruled in Catalina’s favor. Catalina then filed a petition to confirm the

panel’s award. The Director moves to dismiss.
      Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 2 of 16 PageID #:633



I.       Legal Standards

         A complaint must contain a short and plain statement of factual allegations

that plausibly suggest a right to relief. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009);

Fed. R. Civ. P. 8(a)(2). In ruling on a motion to dismiss for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1), I must accept as true all

well-pleaded factual allegations, and draw reasonable inferences in favor of the non-

moving party. Ezekiel v. Michel, 66 F.3d 894, 897 (7th Cir. 1995). I am not limited to

the jurisdictional allegations of the complaint and may “view whatever evidence has

been submitted on the issue to determine whether in fact subject matter jurisdiction

exists.” Capitol Leasing Co. v. F.D.I.C., 999 F.2d 188, 191 (7th Cir. 1993). “At each

stage of the jurisdictional analysis, the plaintiff bears the burden of proof.” Glaser v.

Wound Care Consultants, Inc., 570 F.3d 907, 913 (7th Cir. 2009).

II.      Facts

         Alea Group Limited provided reinsurance to Legion Indemnity Company

during the early 2000s. [25-2] at 3–4.1 Some of their reinsurance agreements required

that certain disputes be arbitrated “in accordance with the rules and procedures

established by the Uniform Arbitration Act as enacted in Pennsylvania.” [22-3] at 28;

54–55; 73–74. Legion ceded claims to Alea pursuant to the agreements during the

early 2000s, but Legion eventually stopped communicating with Alea. [25-2] at 4.

Catalina (a Bermuda company with its principal place of business in the United




1   Bracketed numbers refer to entries on the district court docket.

                                                2
    Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 3 of 16 PageID #:634



Kingdom) bought Alea and assumed responsibility for the relevant reinsurance

agreements in 2013. Id. at 2 n2.

       As it turns out, Legion had run into financial trouble. It was placed into

conservatorship in 2002 and entered liquidation proceedings in 2003. [25-1] at 3; [25-

2] at 4; [19-2] § D. The Illinois Director of Insurance was appointed as liquidator

shortly thereafter. Id. According to the Director, both before and during the

liquidation proceedings, claims continued to cede to Catalina. [19] at 4. In 2014, the

Director sent Catalina a commutation offer reflecting a balance owed of roughly $1

million. [25-2] at 4. According to Catalina, this was the first time they had received

any communications regarding Alea’s reinsurance contracts with Legion since 2003.

Id. When Catalina declined to pay, the Director demanded arbitration. [25-1] at 4.

Catalina counterclaimed in the arbitration proceedings for unpaid premiums and

attorneys’ fees and costs. [25-2] at 10.

       The parties agreed to hold arbitration hearings in Chicago, id. n.11, and those

hearings took place before a panel of arbitrators during the summer of 2018. [25] at

3, [25-3]. The panel ultimately awarded Catalina $76,602.63 in unpaid premiums and

$437,501.04 in attorneys’ fees and costs. [25] at 3–4.2 That amount was to be offset

against future amounts that the Director might bill Catalina, or that might qualify


2 Catalina filed a motion to seal the final arbitration award, [5], and I granted that motion.
[11]. But Catalina later disclosed the amounts awarded. [25] at 3–4. The Director also
partially disclosed those figures (and other aspects of the final award) in her briefing on the
motion to dismiss or stay. See, e.g., [19] at 10 n.3. There is an exception to the parties’
confidentiality agreement whenever the parties agree to disclosure via written agreement,
[5-1] at 2, § 2, and whenever disclosure is made “in connection with court proceedings relating
to any aspect of the arbitration, including but not limited to motions to confirm, modify or
vacate an arbitration award.” Id. at 2, § 3.

                                              3
   Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 4 of 16 PageID #:635



for distribution in accordance with Illinois’s liquidation statutes. [19] at 10–11 n.3.

Catalina filed this petition to confirm the award, citing the Federal Arbitration Act,

9 U.S.C. § 9, and the Convention on the Recognition and Enforcement of Foreign

Arbitral Awards, 9 U.S.C. § 201 et seq. [1]. The Director filed a motion to dismiss or

stay the petition, citing Federal Rule of Civil Procedure 12(b)(1), reverse preemption

under the McCarran-Ferguson Act, and abstention under Burford v. Sun Oil Co., 319

U.S. 315 (1943). [19].

III.   Analysis

       A.    Subject Matter Jurisdiction & Choice of Law

       The Convention governs my review of the petition, not the Pennsylvania

Uniform Arbitration Act. The arbitration clause dictated the rules and procedures

that governed the arbitration proceeding—not my review of the arbitrator’s award.

See, e.g., [22-3] at 28 (“the arbitration will be in accordance with the rules and

procedures established by the Uniform Arbitration Act as enacted in Pennsylvania”);

Generica Ltd. v. Pharm. Basics, Inc., 125 F.3d 1123, 1125, 1129 (7th Cir. 1997)

(applying 9 U.S.C. §§ 201 et seq. when reviewing arbitral award issued pursuant to

an arbitration clause that called for the agreement to be interpreted “in accordance

with English law”).

       I have jurisdiction over the petition. The arbitration agreement arises out of a

dispute over reinsurance contracts, see 9 U.S.C. § 202 (arbitral “awards arising out of

a legal relationship … which is considered as commercial” fall under the Convention,

and agreements described in 9 U.S.C. § 2 are “considered as commercial”); Oblix, Inc.



                                           4
    Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 5 of 16 PageID #:636



v. Winiecki, 374 F.3d 488, 491 (7th Cir. 2004) (reinsurance treaties generally fall

under 9 U.S.C. § 2), and the contracts arise out of a relationship between a citizen of

the United States and a citizen of the United Kingdom. 9 U.S.C. § 202 (all arbitral

awards fall under the Convention unless they arise out of “a relationship which is

entirely between citizens of the United States”); Lear Corp. v. Johnson Elec. Holdings

Ltd., 353 F.3d 580, 582 (7th Cir. 2003) (a Bermuda corporation is a citizen of the

United Kingdom for purposes of 28 U.S.C. § 1332(a)(3)). The Convention grants

district courts original jurisdiction in such cases. 9 U.S.C. § 203 (“[t]he district courts

of the United States … shall have original jurisdiction over” any “action or proceeding

falling under the Convention”). See also Jain v. de Mere, 51 F.3d 686, 688 (7th Cir.

1995) (“the Act creates a strong presumption in favor of arbitration, especially in

international commercial agreements”).3


3 Catalina requests confirmation of the award under the Federal Arbitration Act, which
requires that parties seeking review of an arbitral award “establish some independent basis
for federal subject matter jurisdiction.” Yasuda Fire & Marine Ins. Co. of Europe, Ltd v. Cont’l
Cas. Co., 37 F.3d 345, 347 n.1 (7th Cir. 1994). The Convention provides an independent basis
for jurisdiction, and could mark “the beginning and end” of my authority over this case. Jain,
51 F.3d at 689. But there’s more—the parties are diverse. 28 U.S.C. § 1332(a)(2). Catalina is
a citizen of the United Kingdom, Lear, 353 F.3d at 582, and the Director is a citizen of Illinois,
either as representative of Legion, Hong Kong Deposit & Guar. Co. v. Hibdon, 602 F.Supp.
1378, 1380–81 (S.D.N.Y. 1985) (liquidator’s citizenship, not that of the company it is
liquidating, determines diversity); Clarkson Co. v. Shaheen, 544 F.2d 624, 628 (2d Cir. 1976)
(there is a “general common law rule that courts will look to the citizenship of a trustee,
receiver, administrator, or other representative, and not the party which he represents, in
determining diversity jurisdiction”) (citing Mecom v. Fitzsimmons Drilling Co., 284 U.S. 183,
186 (1931); New Orleans v. Gaines’s Administrator, 138 U.S. 595, 606 (1891); Nunn v.
Feltinton, 294 F.2d 450, 453 (5th Cir. 1961), cert. denied, 369 U.S. 817 (1962)), or because
Legion is itself an Illinois company. [25] at 4. The amount in controversy is in excess of
$75,000. [25] at 3–4. I have jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(2).
Lander Co. v. MMP Investments, Inc., 107 F.3d 476, 481 (7th Cir. 1997) (the Arbitration Act
does not preclude concurrent jurisdiction under both the Convention and other sources of
federal jurisdictional).


                                                5
   Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 6 of 16 PageID #:637



       B.     McCarran-Ferguson Preemption

       The Director contends that the Convention is reverse-preempted by the

McCarran-Ferguson Act. See 15 U.S.C. § 1012 (“[n]o Act of Congress shall be

construed to invalidate, impair, or supersede any law enacted by any State for the

purpose of regulating the business of insurance, … , unless such Act specifically

relates to the business of insurance”). This would mean that a federal court could not

entertain the petition to confirm the arbitration award. The analysis “requires three

inquiries: first, does the federal statute at issue ‘specifically relate to the business of

insurance;’ second, was the state statute ‘enacted ... for the purpose of regulating the

business of insurance’; and third, would application of the federal statute ‘invalidate,

impair or supersede’ the state law.” Autry v. Nw. Premium Servs., Inc., 144 F.3d 1037,

1040–41 (7th Cir. 1998). Neither the Arbitration Act nor the Convention specifically

relate to the business of insurance, see 9 U.S.C. §§ 201 et seq.; 9 U.S.C. § 1 et seq., and

Article XIII of the Illinois Insurance code does. See 215 ILCS 5/187 et seq. Neither

party disputes this.

       This case does not require me to construe any federal law in a way that

“invalidate[s], impair[s] or supersede[s]” state law. “The term ‘invalidate’ ordinarily

means ‘to render ineffective, generally without providing a replacement rule or law,’”

and the term “‘supersede’ ordinarily means ‘to displace (and thus render ineffective)

while providing a substitute rule.’” Humana Inc. v. Forsyth, 525 U.S. 299, 307 (1999).

“[T]o ‘impair’ a law is to hinder its operation or ‘frustrate [a] goal’ of that law.” Id. at

311. See also id. at 309 (“[w]hen federal law does not directly conflict with state



                                             6
   Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 7 of 16 PageID #:638



regulation, and when application of the federal law would not frustrate any declared

state policy or interfere with a State’s administrative regime, the McCarran-

Ferguson Act does not preclude its application”).

      Confirming the arbitration award would not “invalidate, impair or supersede”

Illinois’s liquidation statutes. Article XIII both grants the Director title to all of

Legion’s contracts (that were in existence as of the date of the liquidation order), 215

Ill. Comp. Stat. Ann. 5/191, and authorizes her to institute any “action, claim, suit,

or proceeding upon any cause of action” so long as it is not time-barred. 215 Ill. Comp.

Stat. Ann. 5/194(b). The Director assumed control of Legion’s contracts, requested

payment on balances she believed to be outstanding and, when Catalina refused,

demanded arbitration proceedings pursuant to the reinsurance agreements. [25-1] at

4. The Director appears to have thought there was nothing inconsistent with

arbitrating a claim that would eventually be dealt with in liquidation court right up

until the panel ruled in Catalina’s favor.

      According to the Director, the petition risks interference with two sections of

Article XIII that say that Sangamon and Cook County are the “exclusive forums for

the liquidation of the insurer.” [19] at 8 (citing 215 Ill. Comp. Stat. Ann. 5/188; 215

Ill. Comp. Stat. Ann. 5/188.1); [26] at 12. But neither section says that. At most,

section 5/188 obligates the Director to report certain companies to the Attorney

General, who then has a duty to apply by complaint (in Cook or Sangamon County or

“the circuit court of the county in which such company has, or last had its principal

office,” 215 Ill. Comp. Stat. Ann. 5/188) for an order to liquidate or seek “other relief



                                             7
    Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 8 of 16 PageID #:639



as the nature of the case … may require.” Id.4 Nothing that the Director has cited

says the liquidator cannot resolve a related contractual dispute somewhere else,

either before, during, or after the liquidation proceedings. See 215 Ill. Comp. Stat.

Ann. 5/209(7.5)(a) (the “[d]irector shall have the authority to exercise all available

remedies on behalf of the insolvent company to marshal” certain “reinsurance

recoverables,” including certain “[c]ontingent or unliquidated general creditor’s and

ceding insurers’ claims”). A blanket citation to Illinois’s insurance liquidation

statutes is not enough to show that the panel’s award “frustrate[d]” the Director’s

“ability to marshal the remaining funds and pay policyholders and creditors,” or

“interfere[d]” with Illinois’s insurance regime. [19] at 8.

       Nor will confirming the panel’s award “decide the existence of liability and

amount” that the Director owes Catalina. [26] at 7. Liability and amount has already

been decided. [25] at 3–4. The petition asks me to perform a very limited review to



4 Section 5/188.1 adds that, in certain circumstances, upon the filing of the complaint, the
court must enter an order enjoining “the company … from disposition of its property and from
further transaction of its business except with the concurrence of the Director until the
further order of the court.” 215 Ill. Comp. Stat. Ann. 5/188.1. Section 5/187(2) defines
“company” to include all “non-risk bearing entities or persons engaged in any aspect of the
business of insurance on behalf of an insurer against which a receivership proceeding has
been or is being filed under this Article, including but not limited to, entities that provide …
underwriting, claims handling, or any other similar services to that insurer, …, if the entity
or person is an affiliate of that insurer.” 215 Ill. Comp. Stat. Ann. 5/187(2). Section 5/187(4)
defines “affiliate” to mean “a person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the person
specified.” There has been no showing that Catalina was acting “on behalf of” Legion or that
Catalina directly or indirectly controlled Legion; it just provided them with reinsurance. See
[25-2] at 3–4. Even if § 5/188.1 applies, the Director does not dispute that it failed to raise
these points in the arbitration proceedings (Catalina points out that the Director
“affirmatively authorized the panel to proceed” after those counterclaims were filed, [25] at
10 (citing [25-3] at 6:20–7:4)), so the counterclaims were at least with the Director’s
“concurrence,” if not outright approval.

                                               8
   Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 9 of 16 PageID #:640



confirm that the decision was not reached in violation of the Arbitration Act or the

Convention. I am precluded from doing anything more than that. 9 U.S.C. § 9;

Baravati v. Josephthal, Lyon & Ross, Inc., 28 F.3d 704, 706 (7th Cir. 1994) (“[j]udicial

review of arbitration awards is tightly limited; perhaps it ought not be called ‘review’

at all”); Ottley v. Schwartzberg, 819 F.2d 373, 376 (2d Cir. 1987) (“[a]bsent a statutory

basis for modification or vacatur, the district court’s task was to confirm the

arbitrator’s final award as mandated by section 9 of the Act”).

      Even if Catalina’s counter-claim for unpaid premiums in the arbitration

proceedings constituted a separate “claim” on Legion’s estate, it is not clear that

would pose a problem for the liquidation court. The statute and case law explain how

reinsurance claims should be prioritized. 215 Ill. Comp. Stat. Ann. 5/205; In re

Liquidations of Reserve Ins. Co., 122 Ill. 2d 555, 563–64 (1988). The Director has not

pointed to evidence showing that Catalina’s claim was time-barred, 215 Ill. Comp.

Stat. Ann. 5/208, nor explained how Catalina would be able to “jump ahead” other

creditors as a result of an order confirming the panel’s award. (At least according to

Catalina, there is no one left to jump ahead of. See [25] at 13 (“[t]he estate has already

paid all timely and late filed policyholder and creditor claims in full”)). The award

perfected a claim that Catalina may now use to obtain payment in the liquidation

court. It is not in contravention to the liquidation proceedings, it exists alongside, and

is consistent with, those proceedings.

      Stephens v. Am. Int’l Ins. Co., 66 F.3d 41 (2d Cir. 1995), does not apply. In

Stephens, there was a “state statute which specifically regulate[d] the liquidation of



                                            9
    Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 10 of 16 PageID #:641



insurance companies and which render[ed] arbitration clauses unenforceable during

liquidation.” Id. at 44. There is no such statute here, and without something for the

Convention or Arbitration Act to “invalidate, impair or supersede,” there is no need

to repeat the rest of the preemption analysis from Stephens. See also Foresight

Energy, LLC v. Certain London Mkt. Ins. Companies, 311 F.Supp.3d 1085, 1101 (E.D.

Mo. 2018) (the Missouri anti-arbitration statute “expressly proscribe[d] the

enforcement of arbitration provisions contained in insurance contracts”).

       Even if there were a need, I find the Fourth Circuit’s and Fifth Circuit’s

treatment of the issue more persuasive. See ESAB Grp., Inc. v. Zurich Ins. PLC, 685

F.3d 376, 388–89 (4th Cir. 2012) (McCarron-Ferguson is limited to “legislation within

the domestic realm,” and “Congress did not intend for the McCarran-Ferguson Act to

permit state law to vitiate international agreements”) (citing F.T.C. v. Travelers

Health Ass’n, 362 U.S. 293, 300 (1960) (there is “no indication” that Congress thought

McCarran-Ferguson would empower a state to “regulate activities carried on beyond

its own borders”); Safety Nat. Cas. Corp. v. Certain Underwriters At Lloyd’s, London,

587 F.3d 714, 722–23 (5th Cir. 2009) (distinguishing between the Convention Act

(characterized as implementing legislation for a non-self-executing treaty) and the

Convention itself (a treaty and the ultimate source of the district court’s jurisdiction)

to determine that the Convention was an act of the Executive Branch and the

Senate—not an “Act of Congress”).5


5I also find persuasive decisions finding that the McCarran-Ferguson Act does not preempt
the federal diversity jurisdiction statute. Hammer v. United States Dep’t of Health & Human
Servs., 905 F.3d 517, 534 (7th Cir. 2018), reh’g denied (Nov. 21, 2018); Gross v. Weingarten,
217 F.3d 208, 222 (4th Cir. 2000) (“we do not believe that concurrent federal jurisdiction over
                                              10
   Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 11 of 16 PageID #:642



       The Seventh Circuit has not yet spoken on the issue. See also Pine Top

Receivables of Illinois, LLC v. Banco de Seguros del Estado, 771 F.3d 980, 986–87

(7th Cir. 2014) (declining to reach the merits of an argument that McCarran-

Ferguson preempts the Foreign Sovereign Immunities Act). But it recently held that

the “choice of forum between state and federal court, within a state” is not “integral”

to the policy relationship or the substantive concerns of the McCarran-Ferguson Act.

Hammer, 905 F.3d at 534. Even though a presumptive rule that applied in Hammer

(in favor of removal under 28 U.S.C. § 1442 for federal entities) does not apply here,

id. at 533, a different one does: there remains a “liberal federal policy favoring

arbitration agreements.” Green Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79,

81 (2000). Neither the Arbitration Act nor the Convention preempt Illinois’s

liquidation proceedings wholesale and, in the absence of any set of facts that requires

interpreting either such that it would “invalidate, impair or supersede” Illinois’s

insurance laws, neither is reverse-preempted under McCarran-Ferguson.




the defendants’ counterclaims threatens to ‘invalidate, impair, or supersede’ (as those terms
are used in the McCarran–Ferguson Act) Virginia’s efforts to establish a single equitable
proceeding to liquidate or rehabilitate insolvent insurers”); Martin Ins. Agency, Inc. v.
Prudential Reinsurance Co., 910 F.2d 249, 254 (5th Cir. 1990) (abstaining under Buford but
first holding that dismissal should not be based on lack of subject matter jurisdiction);
Hawthorne Sav. F.S.B. v. Reliance Ins. Co. of Illinois, 421 F.3d 835, 843 (9th Cir. 2005),
amended, 433 F.3d 1089 (9th Cir. 2006) (“[t]he necessary question in cases such as this one
is whether operation of the diversity jurisdiction statute actually ‘invalidate[s], impair[s], or
supersede[s]’ the state’s liquidation efforts”); Grimes v. Crown Life Ins. Co., 857 F.2d 699, 702
(10th Cir. 1988) (“the policy of the McCarran–Ferguson Act was to leave the regulation of
insurers to the states, it did not intend to divest federal courts of the right to apply state law
regarding the regulation of insurers in appropriate diversity proceedings”).

                                               11
   Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 12 of 16 PageID #:643



      C.     Buford Abstention

      The Supreme Court’s decision in Burford “has become the doctrine of choice in

analyzing whether to abstain in favor of state insurance liquidation and

rehabilitation proceeding” because “its analysis provides the closest fit.” Prop. & Cas.

Ins. Ltd. v. Cent. Nat. Ins. Co. of Omaha, 936 F.2d 319, 321 (7th Cir. 1991). Abstention

remains the exception, not the rule. Id. There are two types of Buford abstention, but

the Director only advances one: federal courts should “abstain ‘from the exercise of

federal review that would be disruptive of state efforts to establish a coherent policy

with respect to a matter of substantial public concern.” Id. at 322.

      There are two “essential elements” to this type of Buford abstention: the state

must offer a forum where these claims may be litigated, and that forum must “stand

in a special relationship of technical oversight or concentrated review to the

evaluation of those claims.” Id. at 323. The “ability to point to a specialized proceeding

is a prerequisite … not a factor.” Id. Four factors act as useful guidance:

             First, is the suit based on a cause of action that is
             exclusively federal? Second, does the suit require the court
             to determine issues that are directly relevant to state policy
             in the regulation of the insurance industry? Third, do state
             procedures indicate a desire to create special state forums
             to regulate and adjudicate these issues? Fourth, are
             difficult or unusual state laws at issue?

Hartford Cas. Ins. Co. v. Borg-Warner Corp., 913 F.2d 419, 425 (7th Cir. 1990) (noting

that, although commentators have attempted to label and categorize the concept,

“[a]bstention is a much more amorphous concept” than the commentators suggest).

      Abstention would be inappropriate under Buford and Hartford. The cause of

action is exclusively federal. [1] at 2 (citing 9 U.S.C. §§ 9, 203, 207). There are not any
                                            12
   Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 13 of 16 PageID #:644



“difficult or unusual state laws” at issue; the petition asks me to confirm the panel’s

award, not reconsider its merits. I am precluded from engaging in the type of second-

guessing that the Director believes would invade the province of the Illinois

liquidation court. See Tice v. Am. Airlines, Inc., 373 F.3d 851, 854 (7th Cir. 2004) (“[a]s

long as what the arbitrators did can fairly be described as interpretation, our hands

are tied”); Yasuda, 37 F.3d at 349 (“a court may vacate an arbitration award only if

the arbitration panel’s decision to grant the award does not draw its essence from the

agreement between the parties”). Nor does the petition require me to determine any

issue that is “directly relevant” to Illinois’s policies regarding the regulation of the

insurance industry, at least insofar as those policies have been codified. It does not

require me determine the priority of Catalina’s claim on Legion’s estate or engage in

any other way with Illinois’s insurance or liquidation laws. See [19] at 10. All it calls

on me to do is either confirm or vacate the panel’s award. With a decision in hand,

the Director and Catalina will be free to proceed before the liquidation court as they

and that court—and the State of Illinois—see fit. See [6] at 5; McRaith v. Am. Re-Ins.

Co., No. 09 C 4027, 2010 WL 624857, at *3 (N.D. Ill. Feb. 17, 2010) (“[t]he proceeds of

any judgment … obtained in federal court will be distributed to policyholders and

other creditors in the rehabilitation proceeding according to their relative priority as

determined by state law”).

       The third factor is the only one that arguably weighs in favor of abstention.

But it does not weigh heavily. Even though Illinois has created a special forum for

adjudicating the liquidation of insurance companies, the Director’s characterization



                                            13
    Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 14 of 16 PageID #:645



of the liquidation court as an exclusive “special forum” for all matters related in any

way to any insolvent insurance company overstates the breadth of Illinois’s

insolvency regime. And to the degree Catalina’s petition requests an order going

beyond the confirmation of the underlying award, that request is without merit and

will not be granted (at least absent a motion to modify the award, in which case the

Buford abstention analysis might need to be revisited). See 9 U.S.C. § 9; Baravati, 28

F.3d at 706; Ottley , 819 F.2d at 376.

       Hartford is also factually distinguishable. Hartford’s complaint required that

the federal court “estimate the dividend that reinsurance creditors of [the defendant]

will receive from the rehabilitation process” and also “interpret the reinsurance

treaties.” 913 F.2d at 426. Catalina’s requires nothing of the sort. Instead, when the

“suit[s] would not be disruptive of the rehabilitation process, a federal court [has] to

hear the case.” Id. Abstention here is not proper under Hartford, either.6

       In the alternative, the Director moves for a stay of this action pending

completion of the liquidation proceedings. See [19] at 2, 13; Quackenbush v. Allstate

Ins. Co., 517 U.S. 706, 730 (1996) (abstention-based stay may be appropriate when a

“setoff issue was being decided by the state courts at the time the District Court

ruled,” and when the District Court might have been “justified in entering a stay to

await the outcome of the state court litigation”). But there is no setoff to be


6That being said, the Director has not waived either her abstention or anti-suit injunction
arguments. See [25] at 9 (citing Clark v. Underwriters Mgmt. Corp., No. 98 C 4084, 2003 WL
21148420, at *3 (N.D. Ill. May 16, 2003)). Unlike in Clark, the Director has not taken steps
or otherwise made an argument (in this forum, at least) that is “inconsistent with [her]
present position that the … liquidation proceeding is the ‘exclusive forum designated to
adjudicate claims against the … estate.’” Id. at *6.

                                            14
  Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 15 of 16 PageID #:646



determined here, nor has there been a showing of any other reason to wait for

developments in the liquidation proceedings. There are hints in the briefs but,

otherwise, the record is not complete enough to allow me to determine what benefit,

if any, would be conferred upon the liquidation court if I were to wait before ruling on

the petition for confirmation. The motion to stay is denied.

      D.     The Anti-Suit Injunction & Other Arguments

      The liquidation order prohibits “[t]he officers, directors, agents, third party

administrators, managing general agents, servants, representatives, policyholders,

creditors and employees” of Legion (and anyone else “having knowledge” of the order)

from “bringing or further prosecuting any claim, action, or proceeding at law …

against [Legion] or … the Director or Liquidator, except insofar as those claims,

actions or proceedings arise in or are brought in the liquidation proceedings.” [19-2]

at 7–8. It does not preclude this court from deciding a petition to confirm an

arbitration award. If a party subject to the anti-suit injunction violated it, the court

that issued the injunction can order a remedy. Hearing the petition in this court

would not deny full faith and credit to the anti-suit injunction.

      The Director cites only one other binding decision (Underwriters Nat. Assur.

Co. v. N. Carolina Life & Acc. & Health Ins. Guar. Ass’n) but there, the question was

whether a North Carolina court was required to afford full faith and credit to an

Indiana court’s judgment. 455 U.S. 691, 705–07 (1982). In contrast, “the rights

conferred by Congress to bring in personam actions in federal courts are not subject

to abridgment by state-court injunctions, regardless of whether the federal litigation

is pending or prospective.” Gen. Atomic Co. v. Felter, 434 U.S. 12, 17 (1977). As a
                                          15
  Case: 1:18-cv-05642 Document #: 38 Filed: 03/22/19 Page 16 of 16 PageID #:647



result, it is also unimportant whether the petition constitutes a “new proceeding”

under Lander, 107 F.3d at 478.

      The Director’s final argument asserts that Catalina has failed to provide an

agreement signed by both parties. [26] at 14–15. That argument was advanced for

the first time on the final pages of the Director’s reply. It was waived. See Gold v.

Wolpert, 876 F.2d 1327, 1331 n.6 (7th Cir. 1989); Wilson v. Giesen, 956 F.2d 738, 741

(7th Cir. 1992) (arguments not raised until the reply brief are waived).

IV.   Conclusion

      For the foregoing reasons, the Director’s motion to dismiss, [19], is denied. A

status hearing is set for April 3, 2019, at 9:30 a.m. The parties should be prepared to

address the Director’s motion to remand, [28] and the Director’s motion to vacate. See

Exhibit B to the Notice of Removal, Legion Indemnity Company, In Liquidation v.

Catalina Holdings (Bermuda) Limited, No. 18-cv-06595 (N.D. Ill. Sept. 27, 2018) ECF

No. 1-2.



ENTER:

                                               ___________________________
                                               Manish S. Shah
                                               United States District Judge

Date: March 22, 2019




                                          16
